                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                       Criminal Minutes

Date: May 13, 2019                                  Judge: Honorable Charles R. Breyer

Court Reporter: JoAnn Bryce
Time: 2 Hours
Case No.: CR16-0462-1 CRB
Case Name: USA v. Sushovan Tareque Hussain (Present)(NC)

Attorney(s) for Government: Robert Leach, William Frentzen, Adam Reeves and
David Countryman

Attorney(s) for Defendant(s): John Keker, Jan Nielsen Little, Brooke Dooley and Alexandra A.E.
Shapiro

Interpreter: N/A
Probation Officer: Catheryn Grier

Deputy Clerk: Lashanda Scott


                                        PROCEEDINGS

Sentencing hearing held. The Court sentenced the defendant to the Bureau of Prisons for a term
of 60 months. This term consists of terms of 60 months on Counts 1 through 16, all counts to be
served concurrently. The defendant placed on supervised release for a term of 3 years This term
consists of 3 years on Counts 1 through 16, all such terms to run concurrently under the usual
terms and conditions and the special conditions. Defendant shall pay a special assessment of
$1,600.00. The defendant shall pay a fine of Four Million Dollars. The defendant shall forfeit
Six Million One Hundred Thousand Dollars. Refer to Judgment for additional information. The
defendant shall self-surrender to the designated facility on or before June 15, 2019. Defendant’s
Motion for Bail pending appeal – Motion Denied. The Court allowed, Alexandra A.E. Shapiro
to appear pro hac vice.
